In a proceeding pursuant to Family Court Act article 6, the father appeals from an order of the *290Family Court, Kings County (Staton, J.), dated January 13, 1997, as modified by an order of the same court dated February 17, 1998, which granted him limited visitation rights with the child.
Ordered that the order, as modified, is affirmed, without costs or disbursements.
We reject the father’s argument that the Family Court improperly placed restrictions on his visitation with his infant child, and that he is entitled to unrestricted visitation. It is well settled that the best interest of the child is the determining factor in adjudicating visitation rights (see, Domestic Relations Law §§ 70, 240), and the Family Court is vested with discretion in reaching its determination (see, Matter of Wright v Wright, 88 AD2d 1008). Here, there is no evidence in the record that the Family Court improvidently exercised its discretion (see, State of New York ex rel. H.K. v M.S., 187 AD2d 50, 51-52; Matter of Wright v Wright, supra).
We have considered the father’s remaining contention and find it to be without merit. Mangano, P. J., Sullivan, Florio and McGinity, JJ., concur.